Citation Nr: 1802665	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-07 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from June 1967 to February 1970.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. 

In June 2014 and September 2016, the Board remanded for further development.  Substantial compliance was not achieved, as the theory of secondary service connection was not developed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The issue of entitlement to service connection for chloracne residuals was granted in an April 2017 rating decision.  As such, it is no longer before the Board.

The appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his restless leg syndrome and hypertension are secondary to (proximately due to or aggravated beyond natural progression by) his service-connected PTSD.  See September 2017 Appellate Brief.  There are no secondary service connection opinions currently of record and VA has not attempted development in this regard; as such, the Board lacks the necessary evidence to decide these claims.  See February 2010 VA psychiatric examination and October 2010 private psychiatric evaluation (both lacking pertinent analyses).  The Veteran has requested medical clarification and the Board agrees that further development is required.  See September 2017 Appellate Brief; Tucker v. Derwinski, 2 Vet. App. 201, 203 (1992).

Accordingly, the case is REMANDED for the following action:

Obtain addendum opinions to clarify whether: 

(a) whether it is at least as likely as not that the Veteran's restless leg syndrome is proximately due to, or caused by, his service-connected PTSD;

(b)  whether it is at least as likely as not that the Veteran's restless leg syndrome is aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected PTSD;

(c) whether it is at least as likely as not that the Veteran's hypertension is proximately due to, or caused by, his service-connected PTSD;

(d) whether it is at least as likely as not that the Veteran's hypertension is aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected PTSD.

No in-person examination is required, unless the examiner finds it necessary.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2017).

